Citation Nr: 1514265	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-12 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a low back disability.

2.  Entitlement to an initial compensable evaluation for hypertension.

3.  Entitlement to an initial compensable evaluation for headaches.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to June 2002, and from March 2003 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005, August 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the April 2005 rating decision, the RO granted service connection for PTSD with an evaluation of 30 percent.  In the August 2012 rating decision, the RO granted entitlement to service connection for hypertension and migraines with noncompensable evaluations.  In the December 2013 rating decision, the RO denied the Veteran's claim to reopen his claim for entitlement to service connection for a low back disability.

In regard to the Veteran's claim for a higher rating for PTSD, the Veteran filed a timely notice of disagreement with the rating assigned in August 2005.  In an April 2006 statement of the case, the RO again denied an initial rating in excess of 30 percent for PTSD.  The Veteran filed a timely VA Form 9, substantive appeal, which was received by the RO in May 2006.  Although rating decisions in January 2007 and October 2007 addressed the rating assigned for PTSD, as the Veteran filed a timely substantive appeal, the issue is properly before the Board.

In January 2014, the Veteran submitted a VA Form 9 indicating that he wished to appeal the denial of service connection for a back disability.  The Board construes the VA Form 9 as a notice of disagreement with the December 2013 denial of his claim.  A statement of the case has not been issued.  Therefore, the Board must remand the claim, pending the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Veteran requested a hearing before a Veterans Law Judge at the Montgomery RO.  However, in a January 2015 statement, the Veteran's representative withdrew the request.  Thus, the Veteran's request for a hearing is deemed to be withdrawn.

In January 2015, the Board received a private medical opinion.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2014).  In the January 2014 correspondence, the Veteran's representative waived RO jurisdiction over the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability and entitlement to an initial evaluation in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's hypertension, requiring the use of continuous blood pressure medication, has been manifested by a history of diastolic pressure predominantly 100 or more.

2.  The Veteran's headaches have been manifested by very frequent characteristic prostrating attacks.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial rating, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

2.  The criteria for an initial rating of 50 percent, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Here the Veteran is appealing the initial rating assignment.  Because the August 2012 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran with an appropriate a VA examination in August 2012.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for these conditions there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The August 2012 VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertension

The Veteran maintains that his service-connected  hypertension warrants a compensable rating.  The Veteran was granted entitlement to service connection for hypertension from November 23, 2011.  Thus, the period on appeal is from that date.

The rating schedule provides a 10 percent evaluation for hypertension when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A March 2011 private treatment record reflects that the Veteran had blood pressure of 170/100.  He was diagnosed with hypertension and prescribed lisinopril/hydrochlorothiazide.  A follow-up March 2011 private treatment record indicates that the Veteran's blood pressure was improved, at 110/82.  He was instructed to continue on lisinopril/hydrochlorothiazide.  

A June 2011 private treatment record reflects that the Veteran reported that his blood pressure at home was running in the 160/90 range on an electronic machine using a cuff.  On examination, he had blood pressure of 122/80 and 120/80.  He was instructed to continue on a low-sodium diet plus Norvasc.

In a November 2011 statement, M.G.S., M.D., noted that the Veteran's hypertension was "well controlled with medication."  A November 2011 private treatment record reflects that the Veteran had blood pressure of 120/80.  A February 2012 private treatment record indicates that the Veteran had blood pressure of 112/60, 112/60 and 108/60.  He was instructed to continue taking Norvasc/hydrochlorothiazide.

The Veteran was afforded a VA examination in August 2012.  The VA examiner noted the Veteran had a diagnosis of essential hypertension with fair control on medical therapy.  The Veteran had no functional limitations.  The Veteran reported that he started on Amlodipine, then a few weeks later added hydrochlorothiazide.  He said that it still sometimes ran higher than normal.  Blood pressure readings of 133/67, 136/84 and 145/79 were reported.  

A June 2012 private medical opinion reflects that the Veteran requires continued treatment with antihypertensive medications to control his hypertension.  

After considering the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether a disability rating of 10 percent is warranted.  The only blood pressure reading available from the time he was diagnosed with hypertension, prior to taking medication, is from March 2011.  The Veteran had a blood pressure of  170/100.  Thus, the Board finds the evidence reflects that the Veteran has continuously been on blood pressure medication throughout the appeal period and had a history of a high blood pressure reading with diastolic pressure of 100 or more.  As there are no other blood pressure readings from near the time he began medication, and resolving any doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted.  The weight of the evidence demonstrates continuous medication necessary for control with a history of diastolic pressure predominantly 100 or more.

An evaluation of 20 percent is not warranted at any time as the evidence does not demonstrate diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more at any time.  Thus, a disability rating in excess of 10 percent is not warranted.

Headaches

The Veteran has asserted that his service-connected headaches warrant a compensable rating.  The Veteran was granted entitlement to service connection for headaches effective November 23, 2011.  Thus, the period on appeal is from that date.

Pursuant to DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2014).

The rating criteria do not define "prostrating," nor has the Court. The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness.  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

The March 2011 private treatment record indicates the Veteran complained of having had headaches for the past 4 months.  The pains were intermittent and lasted just a few minutes.  He reported having a history of one migraine in his past, but recurrent headaches were nothing like that.  He denied nausea or photophobia.  A March 2011 follow up record indicates the headaches had resolved.  A June 2011 private treatment record noted that his headaches were better.  The record noted a CT of the head in April 2011 was normal.  The Veteran was to take Elavil nightly and Treximet and Excedrin as needed.

A November 2011 opinion from M.G.S., M.D., reflects that the Veteran had "chronic migraines."  A November 2011 private treatment record indicates the Veteran's headaches were "somewhat better."  A February 2012 private treatment record indicates the Veteran had migraine headaches.  Excedrin was to be taken as needed.

The Veteran was afforded a VA examination in August 2012.  The VA examination report notes that the Veteran reported having sharp pains in his head back to right in 2011.  He stated that he has been taking Motrin and Excedrin migraine which help somewhat.  He reported having sharp pains in the back of his head.  He also reported nausea and sensitivity to light.  He reported the duration of typical head pain was less than one day.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The VA examiner also found the Veteran's headache condition did not impact his ability to work.  The examiner noted that at a July 2012 VA neurology consult, the Veteran reported having a throbbing pain that can last from half an hour to four hours, 8/10 in severity, associated with nausea, light and noise sensitivity.  He vomited one time.  He reported having the headaches 2 to 3 times per week.  He had to change his routine twice a week because of pain.  The examiner found the Veteran had recurrent headaches, questionable migrainous type.  

In his March 2013 substantive appeal, the Veteran stated that he has headaches several times a week.  

In a June 2014 private medical opinion, A.C., R.N., noted that the Veteran had reported having episodes of migraines several times a week that range from two to four times a week.  She noted that "he further reported symptoms of head throbbing with extreme pain, visualizing tracers, sensitivity to light, with occasional nausea, sharp stabbing headaches."  He reported that headaches lasted from 4 to 8 hours or more.  Some of them were debilitating.  He stated that he could not do anything but lie down and close his eyes.  A.C. opined that the Veteran's "recitation of his migraine episodes, on average of two to four times per week, with debilitating symptoms demonstrate he has prostrating migraines that occur more than once per month."  

As a lay person, the Veteran is competent to report symptoms capable of lay observation, such has pain, sensitivity to light and nausea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence from throughout the period on appeal indicates the Veteran reported having chronic migraine pain.  Although the August 2012 VA examiner found the Veteran did not have characteristic prostrating attacks, in the June 2014 private opinion, A.C., an R.N., opined that the Veteran's recitation of his migraine episode demonstrated that he had prostrating migraines that occurred more than once a month.  The Veteran's report of his symptoms included nausea and sensitivity to light.  He also reported having to change his routine twice a week because of pain.  Considering the overall evidence of record, including the opinion of A.C., and giving the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether the Veteran had headaches with characteristic prostrating attacks occurring very frequently during the period on appeal.  Accordingly, the Board finds that a rating of 50 percent, the maximum schedular rating, is warranted under Diagnostic Code 8100.  There is evidence the Veteran's headaches are debilitating and have resulted in severe economic inadaptability.  



Other Considerations

VA regulation provides that in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hypertension and headaches are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension and headaches with the established criteria found in the rating schedules for hypertension and migraines shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran has a history of high blood pressure controlled by continuous medication, and frequent headache pain, symptoms which are contemplated in the relevant diagnostic codes.  The evidence does not show that the Veteran's service-connected hypertension or headaches have caused marked interference with his employment, have necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The record does not reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board finds that a claim for TDIU has not been raised.  


ORDER

Entitlement to an initial evaluation of 10 percent, but no higher, for hypertension is granted.

Entitlement to an initial evaluation of 50 percent, but no higher, for headaches is granted.



REMAND

As noted in the Introduction, in December 2012, the RO denied the Veteran's claim to reopen his claim for entitlement to service connection for developmental Grade 1 spondylolisthesis L5-S1 (claimed as back injury and previously claimed as low back condition).  The Veteran filed a notice of disagreement with the denial in January 2014.  A statement of the case has not been issued.  Thus, the claim must be remanded for a statement of the case.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In regard to the Veteran's claim for an initial evaluation in excess of 30 percent for PTSD, the most recent VA examination on PTSD of record is from September 2007, more than seven years ago.  As the Veteran's symptoms may have worsened since the previous examination, the Veteran should be provided with a new VA examination.  

The Veteran's VA psychiatric treatment records are relevant to the claim and have not been associated with the claims file.  Consequently, the Board requests the appellant's complete VA psychiatric treatment records from August 2004 to present.  

In his April 2006 substantive appeal, the Veteran requested a hearing at a local VA office before a member of the Board.  Although the Veteran's representative withdrew his hearing request in January 2015, the representative only addressed the Veteran's claims for entitlement to service connection for a low back disability and higher ratings for hypertension and headaches.  Thus, the Veteran should be scheduled for a hearing at the RO on the issue of entitlement to a higher initial rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case with respect to his claim to reopen his claim for entitlement to service connection for a low back disability.  The Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If a substantive appeal is filed the claim, subject to current appellate procedures, should be returned to the Board for further appellate consideration, if appropriate.

2.  Then, obtain all of the appellant's VA psychiatric treatment records from August 2004 to present.  If no records are available, the claims folder must indicate this fact.

3.  After any records received have been associated with the claims file, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his PTSD.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issue on appeal of entitlement to an initial rating in excess of 30 percent for PTSD.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.

5.  Then, the RO should take appropriate steps to schedule the Veteran for a hearing before a Veterans Law Judge at the RO in Montgomery, Alabama, at the next available opportunity with regard to the claim for entitlement to a higher rating for PTSD.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


